Citation Nr: 0719661	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-41 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for myofascial 
pain syndrome with neck injury, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased evaluation for a fracture of 
the transverse process of the L3-4, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from September 1995 to May 
1997.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The clinical signs and manifestations associated with the 
veteran's myofascial pain syndrome with neck injury do not 
more nearly approximate nearly constant symptoms that are 
refractory to therapy. 

2.  The veteran's fracture of the transverse process of the 
L3-4 is not manifested by back motion greater than 30 degrees 
but not greater than 60 degrees, residuals of fracture of 
vertebra, or incapacitating episodes of intervertebral disc 
syndrome.

3.  The veteran does not have objective neurologic 
abnormalities associated with the fracture of the transverse 
process of the L3-4.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for myofascial pain syndrome with neck injury have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 
5025 (2006).

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a fracture of the transverse 
process of the L3-4 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (effective prior to September 26, 2003); DC 5293 
(effective September 23, 2002); Diagnostic Codes 5235 to 5243 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2006).  If there is no 
specific Diagnostic Code for the veteran's disability, it is 
rated by analogy.  38 C.F.R. § 4.20 (2006).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The 
representative has argued in his April 2007 brief that the 
veteran's claims should be considered under Fenderson.  
Service connection was granted for the disabilities at issue 
in March 1998, and the veteran disagreed in August 1998.  A 
statement of the case was sent to her in September 1998; 
however the veteran did not timely perfect her appeal.  Thus 
Fenderson is not applicable in this case.  

Myofascial Pain Syndrome with Neck Injury

Initially, a March 1998 rating decision granted service 
connection for myofascial pain syndrome status post motor 
vehicle accident with neck injury, and assigned a 10 percent 
disability evaluation under Diagnostic Code (DC) 5099-5010 
from June 1997.  A July 2002 rating decision increased the 
disability evaluation to 20 percent under DC 5010-5025 for 
myofascial pain with neck injury, from March 2002.  This 
appeal arises from the January 2004 rating decision that 
continued this evaluation.

Fibromyalgia refers to widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headaches, irritable 
bowel syndrome, depression, anxiety, or Raynaud's like 
symptoms. Widespread pain means pain in both the left and 
right sides of the body, that is both above and below the 
waist, and that affects both the axial skeleton (i.e., 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 
5025.  

Under Diagnostic Code 5025, the assignment of a rating beyond 
20 percent requires symptoms which are constant, or nearly 
so, of widespread musculoskeletal pain and tender points, 
with or without associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like symptoms and which are 
refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 
5025.  

The Board has reviewed the evidence of record which includes 
VA outpatient treatment records dated from 2002, post-service 
treatment records from Army hospitals dated from 2004, 
private statements for physical therapy dated in 2004, and VA 
examination reports dated in October 2003.  First, the 
veteran's symptoms have not been documented as widespread.  
VA outpatient treatment in October 2002 showed that the 
veteran reported that she was doing fairly well and 
examination showed no myalgia and no swollen joints with 
arthralgia, neck and back pain and stiffness.  Joints were 
noted to have full range of motion and no contractures.  On 
VA examination in October 2003, two trigger points were 
noted--one over the right hip and the other over the left 
trapezius.  All extremities were reported to have normal 
range of motion and strength.  The evidence reflects also 
that the pain is not nearly constant or that her symptoms 
have been refractory to therapy.  In this regard, upon 
evaluation by VA for fibromyalgia in October 2003, the 
veteran complained of back pain, neck pain, some muscle 
aches, joint aches and certain precipitance on elevation; 
using pillows in particular positions alleviates her pain.  
In a December 2005 report from the Eisenhower Medical Center 
it was noted that the veteran's use of NSAIDS and muscle 
relaxers was OK.  The record shows the veteran has a 
treatment regime consisting of multiple oral pain medications 
and muscle relaxers.  (See, e.g., VA record of October 2002 
showing the veteran taking Motrin and Tylenol, August 2003 VA 
outpatient treatment where veteran is taking Ibuprofen, VA 
spine examination of October 2003 indicating that the veteran 
has been on Flexeril and Percocet, Moncrief Army Community 
Hospital (MACH) record of October 2004 showing the veteran 
taking Motrin and Flexeril, MACH record of January 2005 
showing the veteran should continue Mobic).  The record 
contains no evidence that the veteran's symptoms are 
refractory to therapy.

Based on all of the foregoing the Board must find that the 
veteran's symptoms do not more nearly approximate the 
criteria for a 40 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5025.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.7.

With respect to the consideration of functional loss due to 
pain, the Board notes that fibromyalgia has been determined 
to be a "nonarticular" rheumatic disease, and that objective 
impairment of the musculoskeletal function, including 
limitation of joints, is not considered to be present, in 
contrast to the usual findings in "articular" rheumatic 
diseases.  The rating criteria are not based on evaluations 
of individual joints or other specific parts of the 
musculoskeletal system; rather, they are based on pain and 
whether symptoms are constant or episodic.  Consequently, 
additional or separate ratings would not be assigned based on 
38 C.F.R. §§ 4.40 or 4.45.  See 64 Fed. Reg. 32410-32411 
(June 17, 1999).  

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an evaluation 
in excess of 20 percent for myofascial pain syndrome with 
neck injury.  The Board concludes that there is no evidence 
in the file that supports a finding that a rating greater 
than 20 percent for service-connected myofascial pain 
syndrome with neck injury is warranted. 

Fracture of the Transverse Process of the L3-4

A March 1998 rating decision granted service connection and 
assigned a noncompensable rating for status post fracture of 
transverse process, L3-4, from June 1997 using DC 5285-5292.  
A July 2002 rating decision continued a noncompensable rating 
for fracture transverse process L3-4 using DC 5292.  This 
appeal arises from the January 2004 rating decision that 
assigned a 10 percent rating for fracture transverse process 
L3-4 from the date of the claim for increase in August 2003, 
under DC 5235.


The rating criteria for disability of the back were changed 
shortly after the claim for increase was filed.  Previously, 
DC 5292 provided ratings of 10, 20, and 40 percent for 
slight, moderate, and severe limitation of motion of the 
lumbar segment of the spine, respectively.  Previously, where 
residuals of a fracture of a vertebra do not result in spinal 
cord involvement and do not produce abnormal mobility 
requiring a neck brace (jury mast), disability is evaluated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (effective 
prior to September 26, 2003).  Muscle spasm was a factor in 
rating lumbosacral strain under DC 5295, which provided a 20 
percent evaluation with muscle spasm on extreme forward 
bending and loss of lateral spine motion.  A 40 percent 
evaluation, the highest available under this code, was 
granted for severe symptoms with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the veteran's low 
back disability. On VA spine examination in October 2003, 
motion of the veteran's lumbar spine was reported as flexion 
to 80 degrees; extension to 30 degrees; and right/left 
bending to 35 degrees.  The examiner described this as full 
motion.  These findings are clearly not indicative of severe 
limitation of motion.  Neither did the examiner indicate that 
there was any muscle spasm or other findings that could 
support a higher rating under DC's 5292 or 5295.  Likewise, 
treatment records from the Moncrief Army Community Hospital 
(MACH) beginning in July 2004 show treatment for low back 
pain; however none of the treatment records reflect findings 
to support an increased evaluation under DC 5292 or DC 5295.  
(See, MACH treatment records of 2004 and 2005).  Neither is 
there a showing of deformity of a vertebral body.  MACH 
record of October 2004 notes that on examination there were 
no obvious deformities.  

Under the current rating criteria, DC 5235, vertebral 
fracture or dislocation, is rated using the General Rating 
Formula for Diseases and Injuries of the Spine.  Under this 
general rating formula, the next higher rating of 20 percent 
is assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Higher ratings are provided for less 
motion, or for ankylosis.

As noted above, the veteran's low back disability is 
manifested by no more than mild limitation of motion, having 
been described by a VA examiner in October 2003 as full, and 
documented as flexion to 80 degrees; extension to 30 degrees; 
and right/left bending to 35 degrees.  Consequently, a higher 
rating is not supported by the evidence.

The Board has also considered whether a higher rating could 
be assigned under the rating criteria for intervertebral disc 
syndrome.  Intervertebral disc syndrome is evaluated either 
based upon the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5243.

A 20 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2006).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree. See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Initially, the Board notes that the evidence of record does 
not establish the occurrence of incapacitating episodes, as 
defined by Note 1.  The medical evidence does not show that 
the veteran's service-connected low back disability has 
resulted in incapacitating episodes totaling 2 weeks but less 
than four weeks during a 12 month period.  

While the veteran has reported that she has monthly attacks 
attributable to her back problem (See, VA spine examination 
in October 2003), and that she had to be off her feet for 24 
hours to recuperate, there is nothing in the record to show 
that she was prescribed bed rest by a physician.  No 
treatment records indicate that a physician had ever 
prescribed bed rest to treat the veteran's low back 
disability. As such, the revised version of DC 5293, in 
effect from September 23, 2002 to September 25, 2003, cannot 
serve as a basis for an increased evaluation based upon 
incapacitating episodes.  

The Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's low back disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher combined evaluation.

The veteran was examined by VA in October 2003.  At that 
time, no neurological findings were documented, straight leg 
raising was negative, and no neurological complaints were 
offered by the veteran.  Additionally, objective neurological 
findings are not shown in MSCH records.  In September 2004, 
the veteran complained of pain with radiation to the right 
leg.  In October 2004, she reported having numbness and 
tingling in her legs.  Degenerative disc disease L4-5 was 
found on an MRI of October 2004.  In December 2004, the 
veteran reported that she had no radiation or loss of leg 
strength.  A nursing assessment note that same day reports 
the veteran complained of numbness and tingling in her low 
back.  It was noted that she had fallen down some steps four 
days prior.  However objective findings of neurological 
manifestations were not recorded.  (See, record of September 
2004, where deep tendon reflexes were 2+; October 2004 and 
December reports indicating negative straight leg raising; 
and two undated reports, one showing sensation intact, and 
deep tendon reflexes 2+, and the other showing deep tendon 
reflexes 2+).   

As to the determination of an appropriate evaluation for the 
veteran's neurological manifestations, the Board finds that 
the veteran's low back disability is not manifested by any 
incomplete paralysis of the sciatic nerve under DC 8520.  In 
this regard, the October VA examination report shows no 
objective neurological findings.  Further, as noted above, 
treatment records from the Moncrief Army Community Hospital 
beginning in July 2004 show treatment for low back pain; 
however objective neurological findings are not shown in 
those records, sufficient to warrant a compensable rating. 

A compensable evaluation is not warranted for any 
neurological manifestations.  Therefore, when considering 38 
C.F.R. § 4.25 which provides the procedure for determining a 
combined rating using its Combined Ratings Table (Table), the 
10 percent evaluation for the veteran's orthopedic 
manifestations is combined with the noncompensable (zero 
percent) evaluation for neurological manifestations, thereby 
resulting in a disability evaluation of 10 percent. Thus, the 
rating criteria for intervertebral disc syndrome do not 
support assignment of an evaluation in excess of 10 percent 
for the veteran's low back disability.  

The Board notes that VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  Functional loss may 
be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  To determine the 
factors causing disability of the joints, inquiry must be 
directed toward, pain on movement.  38 C.F.R. § 4.45(f).  
Thus, pain on use is as important in rating a back disability 
as is limitation of motion, because functional loss caused by 
either factor should be compensated at the same rate.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Here, 
the veteran reported monthly attacks of back pain on VA spine 
examination of October 2003; however on examination there was 
no pain noted on motion of the spine which was described as 
full.  The examiner noted that the veteran had some 
functional impairment of no heavy lifting over 30 pounds, no 
prolonged standing or walking for more than one hour without 
rest, and no overhead work.  Treatment records at MACH show 
the veteran has consistently complained of pain, and she has 
submitted evidence showing that she underwent physical 
therapy; however given the finding on physical examination, 
the Board finds that the currently assigned ten percent 
evaluation adequately compensates the veteran for any 
functional impairment she experiences.  

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 10 
percent for the veteran's fracture of the transverse process 
of the L3-4.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application, 
38 U.S.C.A. § 5107(b), and the appeal is denied.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must 
notify the claimant (and his or her representative, if any) 
of any information and evidence not of record: (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO's September 2003 letter describing the evidence needed 
to support the veteran's claims for increased evaluations was 
timely mailed well before the January 2004 rating decision.  
It described the additional evidence needed from the veteran, 
the evidence necessary to substantiate a claim for an 
increased rating, identified what evidence VA had, what VA 
was responsible for getting, and how the veteran could help 
in establishing her claim.  Although that letter did not 
explicitly ask the veteran to send VA whatever evidence she 
had pertaining to this claim, this veteran was not prejudiced 
because the letter did invite the veteran to send information 
about the evidence or the evidence itself, and informed her 
that it was her responsibility to make sure VA received all 
requested records not in the possession of the Federal 
government.  The veteran did, in fact, submit evidence to VA 
subsequently to assist in her claim.  

The September 2003 letter did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter properly informing the 
veteran in this regard was sent to the veteran in June 2006.    

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's treatment records at a VA facility, 
as well as private treatment records, and scheduling medical 
examinations.  The veteran has not identified any records 
which could be pertinent to this claim that have not been 
secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  


ORDER

An increased evaluation for myofascial pain syndrome with 
neck injury, currently evaluated as 20 percent disabling, is 
denied. 

An increased evaluation for a fracture of the transverse 
process of the L3-4, currently evaluated as 10 percent 
disabling, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


